Case 18-04001-bem       Doc 18     Filed 12/20/18 Entered 12/20/18 18:47:26           Desc Main
                                   Document     Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION


IN RE:                                           Case No. 17-42082-PWB
PATRICIA J. PORTER
                  Debtor



EDWARD SCOTT RICE AND                            Chapter 7
MARY RICE
               Plaintiffs

v.                                               Adversary Proceeding
PATRICIA J. PORTER                               No. 17-42346-MGD
                           Defendant



                             CERTIFICATE OF SERVICE


       I hereby certify that a true and exact copy of the re-filed Answer (Doc. 17) has been seed
upon all interested parties to this case who receive service through the Court’s electronic filing
and noticing system, with the sole purpose of rectifying the incorrect case number reflected on
the Answer previously filed on April 6, 2018 (Doc. 12). The following parties have been served:
Case 18-04001-bem       Doc 18   Filed 12/20/18 Entered 12/20/18 18:47:26         Desc Main
                                 Document     Page 2 of 2




Jack F. Witcher                           James H. Bone
601 Pacific Avenue                        50 Whitworth Road
P.O. Drawer 1330                          Villa Rica, GA 30180
Bremen, GA 30110                          jhbone@att.net
jfw@jwitcher.com                          Attorney for Edward Scott & Mary Rice
Attorney for Edward Scott & Mary Rice     Lead Attorney
Lead Attorney


Edward Scott                              Mary Rice
548 Agan Road                             548 Agan Road
Bremen, Georgia 30110                     Bremen, Georgia 30110


Patricia Jane Porter                      Mary Ida Townson
3834 Rosedale Lane                        Chapter 13 Trustee
Douglasville, Georgia 30135               Suite 2200
                                          191 Peachtree Street, NE
                                          Atlanta, GA 30303
                                          admin_atl@atlch13tt.com

      Dated this 20th day of December 2018.

                                                /s/ Howard P. Slomka__
                                                Howard Slomka, Esq.
                                                Slipakoff and Slomka, P.C.
                                                2859 Paces Ferry Road, SE. Suite 1700
                                                Atlanta, GA 30339
                                                Tel. 404-800-4001
                                                hs@atl.law
